Title: Anonymous to Thomas Jefferson, [between 19 December 1818 and 7 January 1819]
From: Anonymous
To: Jefferson, Thomas


          
            O! my worthy Sir, 
            between 19 Dec. 1818 and 7 Jan. 1819
          
          I feel an increasing concern for your happiness and salvation. Since the enclosed was sealed, the Enquirer again has fell into my  hands, in which I find much said in favour of the “Luminous pen and influence of Thomas Jefferson Esqr.”
          O! my friend, your Country will never forget you! All ranks extol your character, and praise GOD for your abilities &c
          But, with the talents of an Angel,  a man may be void of Religion, and miss Heaven! My friend, Religion is all and all! It is (to use the words of its holy and divine Author) “the one thing needful.”
          Other accomplishments, wit, Learning, good morals, influence among men &c  &c have their use, but O! my friend, without Religion, inward piety, a change of heart &c no Soul will see GOD in peace! I am concerned for your eternal welfare! you are immortal, and must assuredly live for ever, either in Bliss or woe!
          The last time I saw you, I thought, from your appearance, that you was declining fast! you had the appearance of a person hastening to the tomb! GOD bless you! O! ask his Blessing, and it shall be granted. Go frequently on your knees in secret, and pray to the GOD who made you, and never give over, till you know by happy experience, the Joys of Religion. You are a man already fit for this world; a valuable man indeed; but Religion will fit you for the world to come; and nothing but Religion can do this.—Heavens bless and Save you!
        